DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 11/30/2020 has been entered. Claims 1-5, 7-9, and 13-14 have been amended and claim 15 has been added. Thus, claims 1-15 remain pending.

Response to Arguments
Applicant’s arguments, see 7, filed 11/30/2020, with respect to the drawing objections have been fully considered and are persuasive. The drawing objection has been withdrawn. 
Applicant’s arguments, see page 10, filed 11/30/2020, with respect to the claim objections to claims 1, 7, 8, and 9 have been fully considered and are persuasive. The claims objections to claims 1 and 7-9 have been withdrawn. 
Applicant’s arguments, see pages 10-13, filed 11/30/2020, with respect to rejections under 35 USC 112(b) of claims 1-14 have been fully considered and are persuasive. The 112(b) rejections of claims 1-14 have been withdrawn. 
Applicant’s arguments, see pages 13-, filed 11/30/2020, with respect to the rejections under 35 USC 103 of claims 1-14 have been fully considered and are persuasive. The 103 rejections of claims 1-14 have been withdrawn. 

Claim Interpretation
In claim 11, “may be” is being interpreted as “optionally”, such that the micromanipulator is optionally moveably mounted on the platform.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Chad Swantz on 02/24/2021.
The application has been amended as follows:
IN THE CLAIMS
The claims filed 11/30/2020 have been amended as follows (note any unlisted claims remain as filed on 11/30/2020):
	In claim 1, line 15, inserted -- first and second -- before “frames above the spine”.
	In claim 6, line 1, inserted -- the – before “at least one elongate rod”.

Allowable Subject Matter
Claims 1-15 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art, alone or in combination, fails to teach the platform is slidably attached to the upper part of the first frame and the upper part of the second frame changing a horizontal longitudinal position of the platform relative to the first and second frames; and the platform is pivotally attached to the upper part of the first frame and to the upper part of the second frame such that pivoting of the first frame and the second frame relative to the platform changes a horizontal distance between the lower part of the first frame and the lower part of the second frame, while maintaining a constant orientation of the platform. The closest prior art reference is Boulis et al. (PG Pub US 2010/0030184 A1).
Boulis teaches a stereotactic system 10 for positioning a device relative to a spine extending craniocaudally in a horizontal longitudinal direction, wherein the system 10 comprises: 5(a) a first frame (lower part + upper part) comprising a lower part (see fig. 10) and an upper part 20, the lower part of the first frame fixedly attached to the spine (see ¶ 0070-0071); (b) a second frame (lower part + upper part) comprising a lower part (see fig. 10) and an upper part 22, the lower part of the second frame fixedly attached to the spine (see ¶ 0070-0071), wherein the lower part of the second frame is horizontally spaced apart from the lower part of the first frame (see fig. 10); and (c) a platform 14 for mounting the device, wherein; (i) the platform 14 is attached to the upper part 20 of the first frame and the 15upper part 22 of the second frame so as to be supported by the first and second frames 20+22 above the spine (see ¶ 0077); and (ii) the platform 14 is slidably attached to the upper part 20 of the first frame and the upper part 22 of the second frame for changing of a horizontal longitudinal20horizontal position of the platform relative to the first and second frames (see paragraph 0077).
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS AMECHI whose telephone number is (571)270-7267.  The examiner can normally be reached on Monday-Friday 7:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.D.A./Examiner, Art Unit 3771   

/KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771